1
                                   UNITED STATES DISTRICT COURT
2
                                       DISTRICT OF NEVADA
3

4
      UNITED STATES OF AMERICA,                            CASE NO.:      2:18-cr-305-KJD-EJY
5
                      Plaintiff,
6                                                          FINDINGS OF FACT, CONCLUSIONS
      vs.                                                  OF LAW, AND ORDER
7
      JOSE MENDEZ-AYALA,
8
                      Defendant.
9

10
                                         FINDINGS OF FACT
11
             Based on the pending Stipulation of counsel, and good cause appearing therefore, the
12
     Court finds:
13

14      1. Due to having to translate the Presentence Investigation Report (PSR) into Spanish,
           Defense Counsel requires additional time to prepare Mr. Mendez-Ayala’s objections
15         to the PSR.

16      2. Mr. Mendez-Ayala is currently in custody, and he does not object to the continuance.
17      3. Counsel for Mr. Mendez-Ayala has spoken with AUSA Brian Whang, and the
18         Government agrees to the continuance.

19      4. The additional time requested by this Stipulation to Continue Sentencing is reasonable
           pursuant to Fed.R.Crim.P. Rule 32(b)(2), which states that the “court may, for good
20         cause, change any time limits prescribed in this rule.”
21      5. The additional time requested herein is not sought for the purposes of undue delay.
22
        6. Additionally, denial of this request for a continuance could result in a miscarriage of
23         justice.

24                                     CONCLUSIONS OF LAW
25
            The ends of justice served by granting said continuance outweigh the best interests of
26
     the public in proceeding with the sentencing hearing as scheduled, since the failure to grant
27
     said continuance would be likely to result in a miscarriage of justice, would deny the defendant
28

                                                  Page 3
     the opportunity to appear for his sentencing hearing, taking into account the exercise of due
1

2    diligence.

3                                              ORDER

4           IT IS THEREFORE ORDERED that the Sentencing date in this matter scheduled for
5                                                      4th day of _____________________,
     January 29, 2020, be vacated and continued to the ____        March
6
                           9:00 a.m.
     2020, at the hour of _________________. in courtroom 4A.
7
                                 15th day of _________________________,
            DATED AND DONE this _____          January                     20
                                                                        20___.
8

9

10                                                           ________________________________
                                                             UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

                                                 Page 4
